May 24, 2013 VIA EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hecla Mining Company Form 10-K For Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 001-08491 Dear Ms. Jenkins: This letter responds to the comments contained in your letter dated May 14, 2013, regarding the annual report on Form 10-K for the fiscal year ended December 31, 2012 of Hecla Mining Company (the “Company”). For convenience, each of your comments is repeated below, with responses immediately following. Form 10-K for the Year Ended December 31, 2012 Item 7. Management ’s Discussion and Analysis of Financial Condition and Results of Operations, page 32 Results of Operations, page 34 1. We note that the sum of the average price realized per ounce/pound multiplied by the payable metal quantities sold for silver, gold, zinc and lead does not appear to agree to the reported total sales of products of $321,143. Please provide your calculations reconciling these amounts. Response : Our revenue recognition policy summarized in N. Revenue Recognition and Smelter Accounts Receivable of Note 1: Summary of Significant Accounting Policies of Notes to Consolidated Financial Statements states: “Sales and accounts receivable for concentrate shipments to smelters are recorded net of charges by the smelters for treatment, refining, smelting losses, and other charges negotiated by us with the smelters.” We elaborate on the smelter charges further in our note: “Costs charged by smelters include fixed treatment and refining costs per ton of concentrate, and also include price escalators which allow the smelters to participate in the increase of lead and zinc prices above a negotiated baseline.” Ms. Tia L. Jenkins
